DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tkaczyk et al. (US 2012/0133001; published May 31, 2012).
Re claim 1, Tkaczyk et al. disclose an image sensor comprising:
	one or more packages of semiconductor radiation detectors (para. 0028-0029);

	wherein the radiation detector comprises a radiation absorption layer on a first strip of semiconductor wafer and an electronics layer on a second strip of semiconductor wafer (para. 0029, 0031-0032; elements 14 and 22),
	wherein the radiation absorption layer is continuous along the first strip semiconductor wafer with no coverage gap (Figure 1;. Para. 0030-0031, the element 14 is provided as one continuous layer);
	wherein the first strip and the second strip are longitudinally aligned and bonded together (para. 0036);
	wherein the one or more packages comprise a first group of radiation detectors bonded and electrically connected to a first PCB and a second group of radiation detectors bonded and electrically connected to a second PCB, wherein the first PCT and the second PCB are bonded and electrically connected to a system PCB (para. 0052-55, 57; wherein element 182 serves as the system substrate on which tileable modules 160 are bonded, and each tileable module 160 comprises a substrate 162 onto which multiple sensors stacks are bonded; See also, Figures 9-10).
 	Re claim 2, Tkaczyk et al. disclose wherein the electronics layer comprises transmission lines at a first surface of the second strip of semiconductor wafer bonded to the first strip of semiconductor wafer (para. 0031-0032).
	Re claim 3, Tkaczyk et al. disclose wherein the electronics layer comprises vias electronically connected to the transmission layer (para. 0031-0032).
	Re claim 4, Tkaczyk et al. disclose wherein the second strip of semiconductor wafer comprises a redistribution layer electrically connected to the vias (para. 0031-0033).
claim 5, Tkaczyk et al. disclose wherein the radiation absorption layer comprises electrical connections electrically connected to the electrical contacts of the electronics layer (para. 0042).
	Re claim 6, Tkaczyk et al. disclose wherein the electrical connections comprise doped regions in the first strip of the semiconductor wafer (para. 0029, wherein photodiodes necessarily required doped p-n or p-i-n regions).
	Re claim 8, Tkaczyk et al. disclose wherein the radiation absorption layer is configured to detect one of electromagnetic radiation including ultraviolet. X-ray, or gamma ray (para. 0028-0029).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkaczyk et al. (US 2012/0133001; published May 31, 2012) in view of Nowak et al. (US 2010/0150305; published June 17, 2010).
Re claim 7, Tkaczyk et al. disclose the limitations of claim 1, as mentioned previously, but do not disclose the tiled modular x-ray detectors to be arranged such that they partially overlap one another. In a similar field of endeavour, Nowak et al. disclose that one may configure x-ray modular detectors such that they partially overlap in order to eliminate the gaps that necessarily occur in x-ray imagining due to the connecting of the modules at their edges (para. 0045-0047). Nowak et al further disclose that the overlapping of the modules conforms more readily to the arc of a gantry (para. 0050).required in tomographic imaging suggested by Tkacyzk et al. (para. 0027-0028). One of ordinary skill in the art would have been motivated to overlap the modules of Tkaczyk et al. as taught by Nowak et al. in order to eliminate imaging gaps that can occur in tomography.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meylan et al. (US 2018/0240842; filed February 16, 2016) in view of Cao (US 10,007,009; filed April 7, 2015).
Re claim 10, Meylan et al. disclose an image sensor comprising:
one or more packages of semiconductor radiation detectors (para. 0026-0027, 0077);
wherein each of the one or more packages comprises a radiation detector (para. 0073);
wherein the radiation detector comprises a radiation absorber layer on a first strip of semiconductor wafer and an electronics layer on a second strip of semiconductor wafer (para. 0073, 0075);

wherein the first strip and the second strip are longitudinally aligned and bonded together (para. 3A; para. 0073, 0075).
Meylan et al. but do not disclose the claimed electronics systems with the recited comparators and controllers. In a similar field of endeavour, Cao disclose wherein the radiation absorption layer comprises an electrode and the electronics layer comprises and electronics system (Col. 2, lines 7-35), the electronics system comprises:
a first voltage comparator configured to compare a voltage of the electrode to a first threshold (Col. 2, lines 7-35);
a second voltage comparator configured to compare the voltage to a second threshold (Col. 2, lines 7-35);
a counter configured to register a number of radiation photons or particles reaching the radiation absorption layer (Col. 2, lines 7-35);
a controller (Col. 2, lines 7-35);
wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolutely value of the first threshold (Col. 2, lines 7-35);
wherein the controller is configured to activate the second voltage comparator during the time delay (Col. 2, lines 7-35);
wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold (Col. 2, lines 7-35). One of ordinary skill 
Re claim 11, Meylan et al., as modified by Cao, disclose the limitations of claim 10, as mentioned above. Cao further discloses wherein the electronics system further comprises a capacitor module electrically connected to the electrode, wherein the capacitor module is configured to collect charge carriers from the electrode (col. 10, lines 18-25).
Re claim 12, Meylan et al., as modified by Cao, disclose the limitation of claim 10, as mentioned above. Cao further discloses wherein the controller is configured to activate the second voltage comparator at a beginning or expiration of the time delay (col. 1, lines 50-60).
Re claim 13, Meylan et al., as modified by Cao, disclose the limitation of claim 10, as mentioned above. Cao further discloses wherein the controller is configured to cause the voltmeter to measure the voltage upon expiration of the time delay (col. 1, lines 1-10).
Re claim 14, Meylan et al., as modified by Cao, disclose the limitations of claim 10, as mentioned above. Cao further discloses wherein the controller is configured to determine an x-ray photon energy based on a value of the voltage measured upon expiration of the time delay (col. 3, lines 57-61).
Re claim 15, Meylan et al., as modified by Cao, disclose the limitations of claim 10, as mentioned above. Cao further discloses wherein the controller is configured to connect the electrode to an electrical ground (col. 10, lines 1-11).
Re claim 16, Meylan et al., as modified by Cao, disclose the limitations of claim 10, as mentioned above. Cao further discloses wherein the rate of change of the voltage is substantially zero at expiration of the time delay (col. 11, lines 1-14).
claim 17, Meylan et al., as modified by Cao, disclose the limitations of claim 10, as mentioned above. Cao further discloses wherein a rate of change of the voltage is substantially non-zero at expiration of the time delay (col. 12, lines 25-35).

Allowable Subject Matter
Claims 9 is allowed.
The following is an examiner’s statement of reasons for allowance: As noted in the Non-Final Rejection in Application No. 16/185370, the prior art of record does not teach or fairly suggest the claimed apparatus such that it is configured to detect one of particle radiation including alpha particles, beta particles, and neutron particles. Instead, as shown by both Meylan et al., Tkaczyk et al., and Cao, the modular detectors are typically sensitive to x-ray radiation rather than particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/            Primary Examiner, Art Unit 2896